Exhibit 10.18

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

by and between

DESIGN WITHIN REACH, INC., a Delaware corporation

and

WELLS FARGO HSBC TRADE BANK, N.A.

Dated as of

December 23, 2005

 

--------------------------------------------------------------------------------

Exhibit A – Addendum to Credit Agreement

Exhibit B – Revolving Credit Facility Supplement

Exhibit C – Collateral/Credit Support Document



--------------------------------------------------------------------------------

WELLS FARGO HSBC TRADE BANK   CREDIT AGREEMENT

DESIGN WITHIN REACH, INC., a Delaware corporation (“Borrower”), organized under
the laws of the State of Delaware whose chief executive office is located at the
address specified after its signature to this Agreement (“Borrower’s Address”)
and WELLS FARGO HSBC TRADE BANK, N.A. (“Trade Bank”), whose address is specified
after its signature to this Agreement, have entered into this CREDIT AGREEMENT
as of December 23, 2005 (“Effective Date”). All references to this “Agreement”
include those covenants included in the Addendum to Agreement (“Addendum”)
attached as Exhibit A hereto.

I. CREDIT FACILITY

1.1 The Facility. Subject to the terms and conditions of this Agreement, Trade
Bank will make available to Borrower a Revolving Credit Facility (“Facility”)
for which a Facility Supplement (“Supplement”) is attached as Exhibit B hereto.
Additional terms for the Facility (and each subfacility thereof (“Subfacility”))
are set forth in the Supplement. The Facility will be available from the Closing
Date up to and until November 30, 2007 (“Facility Termination Date”). Collateral
and credit support required for the Facility is set forth in Exhibit C hereto.
Definitions for those capitalized terms not otherwise defined are contained in
Article 8 below.

1.2 Credit Extension Limit. The aggregate outstanding amount of all Credit
Extensions may at no time exceed Ten Million Dollars ($10,000,000) (“Overall
Credit Limit”). The aggregate outstanding amount of all Credit Extensions
outstanding at any time under Revolving Credit Facility may not exceed that
amount specified as the “Credit Limit” in the Supplement for the Facility, and
the aggregate outstanding amount of all Credit Extensions outstanding at any
time under each Subfacility (or any subcategory thereof) may not exceed that
amount specified as the “Credit Sublimit” in the Supplement for the Facility. An
amount equal to 100% of each unfunded Credit Extension shall be used in
calculating the outstanding amount of Credit Extensions under this Agreement.

The Subfacility(s) of the Revolving Credit Facility are as follows:

 

  (a) Sight Commercial Letters of Credit

 

  (b) Standby Letters of Credit

1.3 Overadvance. All Credit Extensions made hereunder shall be added to and
deemed part of the Obligations when made. If, at any time and for any reason,
the aggregate outstanding amount of all Credit Extensions made pursuant to this
Agreement exceeds the dollar limitation in Section 1.2, then Borrower shall
immediately pay to Trade Bank on demand, in cash, the amount of such excess.

1.4 Repayment; Interest and Fees. Each funded Credit Extension shall be repaid
by Borrower, and shall bear interest from the date of disbursement at those per
annum rates and such interest shall be paid, at the times specified in the
Supplement, Note or Facility Document. Borrower agrees to pay to Trade Bank with
respect to (a) the Revolving Credit Facility, interest at a per annum rate equal
to the Prime Rate as specified in the Note, and (b) the Subfacilities, the fees
specified in the Supplement as well as those fees specified in the relevant
Facility Document(s). Interest and fees will be calculated on the basis of a 365
day year, actual days elapsed. Any overdue payments of principal (and interest
to the extent permitted by law) shall bear interest at a per annum floating rate
equal to the Prime Rate plus 5.00%.

1.5 Prepayments. Credit Extensions under any Facility may only be prepaid in
accordance with the terms of the Supplement. At the time of any prepayment
(including, but not limited to, any prepayment which is a result of the
occurrence of an Event of Default and an acceleration of the Obligations)
Borrower will pay to Trade Bank all interest accrued on the amount so prepaid to
the date of such prepayment and all costs, expenses and fees specified in the
Loan Documents.



--------------------------------------------------------------------------------

II. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Trade Bank that the following
representations and warranties are true and correct:

2.1 Legal Status. Borrower is duly organized and existing and in good standing
under the laws of the jurisdiction indicated in this Agreement, and is qualified
or licensed to do business in all jurisdictions in which such qualification or
licensing is required and in which the failure to so qualify or to be so
licensed could have a material adverse affect on Borrower.

2.2 Authorization and Validity. The execution, delivery and performance of this
Agreement, and all other Loan Documents to which Borrower is a party, have been
duly and validly authorized, executed and delivered by Borrower and constitute
legal, valid and binding agreements of Borrower, and are enforceable against
Borrower in accordance with their respective terms.

2.3 Borrower’s Name. The name of Borrower set forth at the end of this Agreement
is its correct name. If Borrower is conducting business under a fictitious
business name, Borrower is in compliance with all laws relating to the conduct
of such business under such name.

2.4 Financial Condition and Statements. All financial statements of Borrower
delivered to Trade Bank have been prepared in conformity with GAAP, and
completely and accurately reflect the financial condition of Borrower (and any
consolidated Subsidiaries) in accordance with GAAP at the times and for the
periods stated in such financial statements. Neither Borrower nor any Subsidiary
has any material contingent liability not reflected in the aforesaid financial
statement. Since the date of the financial statements delivered to Trade Bank
for the last fiscal period of Borrower to end before the Effective Date, there
has been no material adverse change in the financial condition, business or
prospects of Borrower. Borrower is solvent.

2.5 Litigation. Except as disclosed in writing to Trade Bank prior to the
Effective Date, there is no action, claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened by or
against or affecting Borrower or any Subsidiary in any court or before any
governmental authority, administrator or agency which may result in (a) any
material adverse change in the financial condition or business of Borrower’s, or
(b) any material impairment of the ability of Borrower to carry on its business
in substantially the same manner as it is now being conducted.

2.6 No Violation. The execution, delivery, and performance by Borrower of each
of the Loan Documents do not violate any provision of any law or regulation, or
contravene any provision of the Articles of Incorporation or By-Laws of
Borrower, or result in a breach of or constitute a default under any contract,
obligation, indenture, or other instrument to which Borrower is a party or by
which Borrower may be bound.

2.7 Income Tax Returns. Borrower has no knowledge of any pending assessments or
adjustments of its income tax payable with respect to any year.

2.8 No Subordination. There is no agreement, indenture, contract, or instrument
to which Borrower is a party or by which Borrower may be bound that requires the
subordination in right of payment of any of Borrower’s obligations subject to
this Agreement to any other obligation of Borrower.

2.9 ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time (“ERISA”); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a “Plan”); no Reportable Event,
as defined in ERISA, has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under GAAP.

2.10 Other Obligations. Except as disclosed in writing to Trade Bank prior to
the Effective Date, neither Borrower nor any Subsidiary are in default of any
obligation for borrowed money, any purchase money obligation or any material
lease, commitment, contract, instrument or obligation.

2.11 No Defaults. No Event of Default, and event which with the giving of notice
or the passage of time or both would constitute an Event of Default, has
occurred and is continuing.



--------------------------------------------------------------------------------

2.12 Information Provided to Trade Bank. The information provided to the Trade
Bank concerning Borrower’s business is true and correct in all material
respects.

2.13 Environmental Matters. Except as disclosed by Borrower to Trade Bank in
writing prior to the Effective Date, Borrower (as well as any Subsidiary) is
each in compliance in all material respects with all applicable Federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any Borrower’s or
any Subsidiary’s operations and/or properties, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, the Federal Toxic Substances Control Act
and the California Health and Safety Code, as any of the same may be amended,
modified or supplemented from time to time. None of the operations of Borrower
or of any Subsidiary is the subject of any Federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.

III. CONDITIONS TO EXTENDING FACILITIES

3.1 Conditions to Initial Credit Extension. The obligation of Trade Bank to make
the first Credit Extension is subject to the fulfillment to Trade Bank’s
satisfaction of the following conditions:

 

  (a) Approval of Trade Bank Counsel. All legal matters relating to making the
Facility available to Borrower must be satisfactory to counsel for Trade Bank.

 

  (b) Documentation. Trade Bank must have received, in form and substance
satisfactory to Trade Bank, the following documents and instruments duly
executed and in full force and effect:

 

  (1) a corporate borrowing resolution and incumbency certificate if Borrower is
a corporation, a partnership or joint venture borrowing certificate if Borrower
is a partnership or joint venture, and a limited liability company borrowing
certificate if Borrower is a limited liability company;

 

  (2) the Facility Documents for the Facility, including, but not limited to,
note(s) (“Notes”) for the Revolving Credit Facility, Trade Bank’s standard
Commercial Letter of Credit Agreement or Standby Letter of Credit Agreement for
any letter of credit Facility;

 

  (3) those guarantees, security agreements, deeds of trust, subordination
agreements, intercreditor agreements, factoring agreements, tax service
contracts, and other Collateral Documents required by Trade Bank to evidence the
collateral/credit support specified in the Supplement;

 

  (4) if an audit or inspection of any books, records or property is specified
in the Supplement for the Facility, an audit or inspection report from Wells
Fargo or another auditor or inspector acceptable to Trade Bank reflecting values
and property conditions satisfactory to Trade Bank; and

 

  (5) if insurance is required in the Addendum, the insurance policies specified
in the Addendum (or other satisfactory proof thereof) from insurers acceptable
to Trade Bank.

3.2 Conditions to Making Each Credit Extension. The obligation of Trade Bank to
make each Credit Extension is subject to the fulfillment to Trade Bank’s
satisfaction of the following conditions:

 

  (a) Representations and Warranties. The representations and warranties
contained in this Agreement, the Facility Documents and the Collateral Documents
will be true and correct in all material respects on and as of the date of the
Credit Extension with the same effect as though such representations and
warranties had been made on and as of such date;



--------------------------------------------------------------------------------

  (b) Documentation. Trade Bank must have received, in form and substance
satisfactory to Trade Bank, the following documents and instruments duly
executed and in full force and effect:

 

  (1) if the Credit Extension is the issuance of a Commercial Letter of Credit,
Trade Bank’s standard Application For Commercial Letter of Credit or standard
Application and Agreement For Commercial Letter of Credit;

 

  (2) if the Credit Extension is the issuance of a Standby Letter of Credit,
Trade Bank’s standard Application For Standby Letter of Credit or standard
Application and Agreement For Standby Letter of Credit;

 

  (3) if a Borrowing Base Certificate is required for the Credit Extension, a
Borrowing Base Certificate demonstrating compliance with the requirements for
such Credit Extension.

 

  (c) Fees. Trade Bank must have received any fees required by the Loan
Documents to be paid at the time such Credit Extension is made.

IV. AFFIRMATIVE COVENANTS

Borrower covenants that so long as Trade Bank remains committed to make Credit
Extensions to Borrower, and until payment of all Obligations and Credit
Extensions, Borrower will comply with each of the following covenants: (For
purposes of this Article IV, and Article V below, reference to “Borrower” may
also extend to Borrower’s subsidiaries, if so specified in the Addendum.)

4.1 Punctual Payments. Punctually pay all principal, interest, fees and other
Obligations due under this Agreement or under any Loan Document at the time and
place and in the manner specified herein or therein.

4.2 Notification to Trade Bank. Promptly, but in no event more than 5 calendar
days after the occurrence of each such event, provide written notice in
reasonable detail of each of the following:

 

  (a) Occurrence of a Default. The occurrence of any Event of Default or any
event which with the giving of notice or the passage of time or both would
constitute an Event of Default;

 

  (b) Borrower’s Trade Names; Place of Business. Any change of Borrower’s (or
any Subsidiary’s) name, trade name or place of business, or chief executive
officer;

 

  (c) Litigation. Any action, claim, proceeding, litigation or investigation
threatened or instituted by or against or affecting Borrower (or any Subsidiary)
in any court or before any government authority, administrator or agency which
may materially and adversely affect Borrower’s (or any Subsidiary’s) financial
condition or business or Borrower’s ability to carry on its business in
substantially the same manner as it is now being conducted;

 

  (d) Uninsured or Partially Uninsured Loss. Any uninsured or partially
uninsured loss through liability or property damage or through fire, theft or
any other cause affecting Borrower’s (or any Subsidiary’s) property in excess of
the aggregate amount required hereunder;

 

  (e) Reports Made to Insurance Companies. Copies of all material reports made
to insurance companies; and

 

  (f) ERISA. The occurrence and nature of any Reportable Event or Prohibited
Transaction, each as defined in ERISA, or any funding deficiency with respect to
any Plan.

4.3 Books and Records. Maintain at Borrower’s address books and records in
accordance with GAAP, and permit any representative of Trade Bank, at any
reasonable time, to inspect, audit and examine such books and records, to make
copies of them, and to inspect the properties of Borrower.



--------------------------------------------------------------------------------

4.4 Tax Returns and Payments. Timely file all tax returns and reports required
by foreign, federal, state and local law, and timely pay all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower.
Borrower may, however, defer payment of any contested taxes, provided that
Borrower (i) in good faith contests Borrower’s obligation to pay the taxes by
appropriate proceedings promptly instituted and diligently conducted,
(ii) notifies Trade Bank in writing of the commencement of, and any material
development in, the proceedings, (iii) posts bonds or takes any other steps
required to keep the contested taxes from becoming a lien upon any of the
Collateral, and (iv) makes provision, to Trade Bank’s satisfaction, for eventual
payment of such taxes in the event Borrower is obligated to make such payment.

4.5 Compliance with Laws. Comply in all material respects with the provisions of
all foreign, federal, state and local laws and regulations relating to Borrower,
including, but not limited to, those relating to Borrower’s ownership of real or
personal property, the conduct and licensing of Borrower’s business, and health
and environmental matters.

4.6 Taxes and Other Liabilities. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real and personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Trade Bank’s satisfaction, for eventual payment thereof
in the event that Borrower is obligated to make such payment.

4.7 Insurance. Maintain and keep in force insurance of the types and in amounts
customarily carried in lines of business similar to that of Borrower, including,
but not limited to, fire, extended coverage, public liability, flood, property
damage and workers’ compensation, with all such insurance to be in amounts
satisfactory to Trade Bank and to be carried with companies approved by Trade
Bank before such companies are retained, and deliver to Trade Bank from time to
time at Trade Bank’s request schedules setting forth all insurance then in
effect. All insurance policies shall name Trade Bank as an additional loss
payee, and shall contain a lenders loss payee endorsement in form reasonably
acceptable to Trade Bank. (Upon receipt of the proceeds of any such insurance,
Trade Bank shall apply such proceeds in reduction of the outstanding funded
Credit Extensions and shall hold any remaining proceeds as collateral for the
outstanding unfunded Credit Extensions, as Trade Bank shall determine in its
sole discretion, except that, provided no Event of Default has occurred, Trade
Bank shall release to Borrower insurance proceeds with respect to equipment
totaling less than $100,000, which shall be utilized by Borrower for the
replacement of the equipment with respect to which the insurance proceeds were
paid, if Trade Bank receives reasonable assurance that the insurance proceeds so
released will be so used.) If Borrower fails to provide or pay for any
insurance, Trade Bank may, but is not obligated to, obtain the insurance at
Borrower’s expense.

4.8 Further Assurances. At Trade Bank’s request and in form and substance
satisfactory to Trade Bank, execute all documents and take all such actions at
Borrower’s expense as Trade Bank may deem reasonably necessary or useful to
perfect and maintain Trade Bank’s perfected security interest in the Collateral
and in order to fully consummate all of the transactions contemplated by the
Loan Documents.

V. NEGATIVE COVENANTS

Borrower covenants that so long as Trade Bank remains committed to make any
Credit Extensions to Borrower and until all Obligations and Credit Extensions
have been paid, Borrower will not:

5.1 Merge or Consolidation, Transfer of Assets. Merge into or consolidate with
any other entity; make any substantial change in the nature of Borrower’s
business as conducted as of the date hereof; acquire all or substantially all of
the assets of any other entity; nor sell, lease, transfer or otherwise dispose
of all or a substantial or material portion of Borrower’s assets except in the
ordinary course of its business.

5.2 Use of Proceeds. Borrower will not use the proceeds of any Credit Extension
except for the purposes, if any, specified for such Credit Extension in the
Supplement covering the Facility under which such Credit Extension is made.

5.3 Liens. Mortgage, pledge, grant or permit to exist a security interest in, or
lien upon, all or any portion of Borrower’s assets now owned or hereafter
acquired, except (i) any of the foregoing in favor of Trade Bank or which is
existing as of, and disclosed to Trade Bank in writing prior to, the date
hereof, (ii) purchase money secure security



--------------------------------------------------------------------------------

interests under Section 5.6 hereunder, or (iii) any other liens imposed by
operation of law which do not exceed $50,000 in the aggregate.

5.4 Acquisitions of Assets. Borrower will not acquire any assets or enter into
any other transaction outside the ordinary course of Borrower’s business.

5.5 Loans and Investments. Borrower will not make any loans or advances to, or
investments in, any person or entity except for (i) accounts receivable created
in the ordinary course of Borrower’s business, and (ii) loans to employees of
Borrower not to exceed $10,000 in the aggregate.

5.6 Indebtedness For Borrowed Money. Borrower will not incur any indebtedness
for borrowed money, except to Trade Bank and except (a) for indebtedness
subordinated to the Obligations by an instrument or agreement in form acceptable
to Trade Bank, and (b) new purchase money debt.

5.7 Stock Redemptions. Borrower will not redeem, retire, purchase or otherwise
acquire, directly or indirectly, any of Borrower’s stock.

5.8 Guarantees. Borrower will not guarantee or otherwise become liable with
respect to the obligations of any other person or entity, except for endorsement
of instruments for deposit into Borrower’s account in the ordinary course of
Borrower’s business.

5.9 Investments in, or Acquisitions of, Subsidiaries. Borrower will not make any
investments in, or form or acquire, any subsidiaries.

5.10 Capital Expenditures. Borrower shall not make any capital expenditures in
any fiscal year in an aggregate amount in excess of $15,000,000.

VI. EVENTS OF DEFAULT AND REMEDIES

6.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default”:

 

  (a) Failure to Make Payments When Due. Borrower’s failure to pay principal,
interest, fees or other amounts when due under any Loan Document.

 

  (b) Failure to Perform Obligations. Any failure by Borrower to comply with any
covenant or obligation in this Agreement or in any Loan Document (other than
those referred to in subsection (a)above), and such default shall continue for a
period of twenty calendar days from the earlier of (i) Borrower’s failure to
notify Trade Bank of such Event of Default pursuant to Section 4.2(a) above, or
(ii) Trade Bank’s notice to Borrower of such Event of Default.

 

  (c) Untrue or Misleading Warranty or Statement. Any warranty, representation,
financial statement, report or certificate made or delivered by Borrower under
any Loan Document is untrue or misleading in any material respect when made or
delivered.

 

  (d) Defaults Under Other Loan Documents. Any “Event of Default” occurs under
any other Loan Document; any Guaranty is no longer in full force and effect (or
any claim thereof made by Guarantor) or any failure of a Guarantor to comply
with the provisions thereof; or any breach of the provisions of any
Subordination Agreement or Intercreditor Agreement by any party other than the
Trade Bank.

 

  (e) Defaults Under Other Agreements or Instruments. Any default in the payment
or performance of any obligation, or the occurrence of any event of default,
under the terms of any other agreement or instrument pursuant to which Borrower,
any Subsidiary or any Guarantor or general partner of Borrower has incurred any
debt or other material liability to any person or entity.

 

  (f)

Concealing or Transferring Property. Borrower conceals, removes or transfers any
part of its property with intent to hinder, delay or defraud its creditors, or
makes or suffers any transfer of



--------------------------------------------------------------------------------

 

any of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law.

 

  (g) Judgments and Levies Against Borrower. The filing of a notice of judgment
lien against Borrower, or the recording of any abstract of judgment against
Borrower, in any county in which Borrower has an interest in real property, or
the service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower, or the entry of a judgment
against Borrower.

 

  (h) Event or Condition Impairing Payment or Performance. Any event occurs or
condition arises which Trade Bank in good faith believes impairs or is
substantially likely to impair the prospect of payment or performance by
Borrower of the Obligations, including, but not limited to any material adverse
change in Borrower’s financial condition, business or prospects.

 

  (i) Voluntary Insolvency. Borrower, any Subsidiary or any Guarantor
(i) becomes insolvent, (ii) suffers or consents to or applies for the
appointment of a receiver, trustee, custodian or liquidator of itself or any of
its property, (iii) generally fails to pay its debts as they become due,
(iv) makes a general assignment for the benefit of creditors, or (v) files a
voluntary petition in bankruptcy, or seeks reorganization, in order to effect a
plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or Federal
law granting relief to debtors, whether now or hereafter in effect.

 

  (j) Involuntary Insolvency. Any involuntary petition or proceeding pursuant to
the Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors is filed or commenced
against Borrower, any Subsidiary or Guarantor, or an order for relief is entered
against it by any court of competent jurisdiction under the Bankruptcy Code or
any other applicable state or federal law relating to bankruptcy, reorganization
or other relief for debtors.

6.2 Remedies. Upon the occurrence of any Event of Default, or at any time
thereafter while an Event of Deafult is continuing, Trade Bank, at its option,
and without notice or demand of any kind (all of which are hereby expressly
waived by Borrower), may do any one or more of the following: (a) terminate
Trade Bank’s obligation to make Credit Extensions or to make available to
Borrower the Facility or other financial accommodations; (b) accelerate and
declare all or any part of the Obligations to be immediately due, payable, and
performable, notwithstanding any deferred or installment payments allowed by any
instrument evidencing or relating to any Credit Extension; and/or (c) exercise
all its rights, powers and remedies available under the Loan Documents, or
accorded by law, including, but not limited to, the right to resort to any or
all Collateral or other security for any of the Obligations and to exercise any
or all of the rights of a beneficiary or secured party pursuant to applicable
law. Notwithstanding the provisions in the foregoing sentence, if any Event of
Default set out in subsections (i) and (j) of Section 6.1 above shall occur,
then all the remedies specified in the preceding sentence shall automatically
take effect without notice or demand of any kind (all of which are hereby
expressly waived by Borrower) with respect to any and all Obligations. All
rights, powers and remedies of Trade Bank may be exercised at any time by Trade
Bank and from time to time after the occurrence and during the continuance of an
Event of Default, are cumulative and not exclusive, and shall be in addition to
any other rights, powers or remedies provided by law or equity.

VII. GENERAL PROVISIONS

7.1 Notices. All notices to be given under this Agreement shall be in writing
and shall be given personally or by regular first-class mail, by certified mail
return receipt requested, by a private delivery service which obtains a signed
receipt, or by facsimile transmission addressed to Trade Bank or Borrower at the
address indicated after their signature to this Agreement, or at any other
address designated in writing by one party to the other party. Trade Bank is
hereby authorized by Borrower to act on such instructions or notices sent by
facsimile transmission or telecommunications device which Trade Bank believes
come from Borrower. All notices shall be deemed to have been given upon
delivery, in the case of notices personally delivered or delivered by private
delivery service, upon the expiration of 3 calendar days following the deposit
of the notices in the United States mail, in the case of notices deposited in
the United States mail with postage prepaid, or upon receipt, in the case of
notices sent by facsimile transmission.



--------------------------------------------------------------------------------

7.2 Waivers. No delay or failure of Trade Bank in exercising any right, power or
remedy under any of the Loan Documents shall affect or operate as a waiver of
such right, power or remedy; nor shall any single or partial exercise of any
such right, power or remedy preclude, waive or otherwise affect any other or
further exercise thereof or the exercise of any other right, power or remedy.
Any waiver, consent or approval by Trade Bank under any of the Loan Documents
must be in writing and shall be effective only to the extent set out in such
writing.

7.3 Benefit of Agreement. The provisions of the Loan Documents shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
executors, administrators, beneficiaries and legal representatives of Borrower
and Trade Bank; provided, however, that Borrower may not assign or transfer any
of its rights under any Loan Document without the prior written consent of Trade
Bank, and any prohibited assignment shall be void. No consent by Trade Bank to
any assignment shall release Borrower from its liability for the Obligations
unless such release is specifically given by Trade Bank to Borrower in writing.
Trade Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, Trade Bank’s rights
and benefits under each of the Loan Documents. In connection therewith, Trade
Bank may disclose any information relating to the Facility, Borrower or its
business, or any Guarantor or its business.

7.4 Joint and Several Liability. If Borrower consists of more than one person or
entity, the liability of each of them shall be joint and several, and the
compromise of any claim with, or the release of, any one such Borrower shall not
constitute a compromise with, or a release of, any other such Borrower.

7.5 No Third Party Beneficiaries. This Agreement is made and entered into for
the sole protection and benefit of Borrower and Trade Bank and their respective
permitted successors and assigns, and no other person or entity shall be a third
party beneficiary of, or have any direct or indirect cause of action or claim in
connection with, any of the Loan Documents to which it is not a party.

7.6 Governing Law and Jurisdiction. This Agreement shall, unless provided
differently in any Loan Document, be governed by, and be construed in accordance
with, the internal laws of the State of California, except to the extent Trade
Bank has greater rights or remedies under federal law whether as a national bank
or otherwise. Borrower and Trade Bank (a) agree that all actions and proceedings
relating directly or indirectly to this Agreement shall be litigated in courts
located within California; (b) consent to the jurisdiction of any such court and
consent to service of process in any such action or proceeding by personal
delivery or any other method permitted by law; and (c) waive any and all rights
Borrower may have to object to the jurisdiction of any such court or to transfer
or change the venue of any such action or proceeding.

7.7 Mutual Waiver of Jury Trial. Borrower and Trade Bank each hereby waive the
right to trial by jury in any action or proceeding based upon, arising out of,
or in any way relating to, (a) any Loan Document, (b) any other present or
future agreement, instrument or document between Trade Bank and Borrower, or
(c) any conduct, act or omission of Trade Bank or Borrower or any of their
directors, officers, employees, agents, attorneys or any other persons or
entities affiliated with Trade Bank or Borrower, which waiver will apply in all
of the mentioned cases whether the case is a contract or tort case or any other
case. Borrower represents and warrants that no officer, representative or agent
of Trade Bank has represented, expressly or otherwise, that Trade Bank would not
seek to enforce this waiver of jury trial.

7.8 Severability. Should any provision of any Loan Document be prohibited by, or
invalid under applicable law, or held by any court of competent jurisdiction to
be void or unenforceable, such defect shall not affect, the validity of the
other provisions of the Loan Documents.

7.9 Entire Agreement; Amendments. This Agreement and the other Loan Documents
are the final, entire and complete agreement between Borrower and Trade Bank
concerning the Credit Extensions and the Facility; supersede all prior and
contemporaneous negotiations and oral representations and agreements. There are
no oral understandings, representations or agreements between the parties
concerning the Credit Extensions or the Facility which are not set forth in the
Loan Documents. This Agreement and the Supplement may not be waived, amended or
superseded except in a writing executed by Borrower and Trade Bank.

7.10 Collection of Payments. Unless otherwise specified in any Loan Document,
other than this Agreement or any Note, all principal, interest and any fees due
to Trade Bank by Borrower under this Agreement, the Addendum, any Supplement,
any Facility Document, any Collateral Document or any Note, will be paid by
Trade Bank having Wells Fargo



--------------------------------------------------------------------------------

debit any of Borrower’s accounts with Wells Fargo and forwarding such amount
debited to Trade Bank, without presentment, protest, demand for reimbursement or
payment, notice of dishonor or any other notice whatsoever, all of which are
hereby expressly waived by Borrower. Such debit will be made at the time
principal, interest or any fee is due to Trade Bank pursuant to this Agreement,
the Addendum, any Supplement, any Facility Document, any Collateral Document or
any Note.

7.11 Costs, Expenses and Attorneys’ Fees. Borrower will reimburse Trade Bank for
all costs and expenses, including, but not limited to, reasonable attorneys’
fees and expenses (which counsel may be Trade Bank or Wells Fargo employees),
expended or incurred by Trade Bank in the preparation and negotiation of this
Agreement, the Notes, the Collateral Documents, the Addendum, and the Facility
Documents, in amending this Agreement, the Collateral Documents, the Notes, the
Addendum, or the Facility Documents, in collecting any sum which becomes due
Trade Bank on the Notes, under this Agreement, the Collateral Documents, the
Addendum, the Supplement, or any of the Facility Documents, in the protection,
perfection, preservation and enforcement of any and all rights of Trade Bank in
connection with this Agreement, the Notes, any of the Collateral Documents, the
Supplement, any of the Addendum, or any of the Facility Documents, including,
without limitation, the fees and costs incurred in any out-of-court work out or
a bankruptcy or reorganization proceeding.

VIII. DEFINITIONS

8.1 “Accounts Receivable” means all presently existing and hereafter arising
“Rights to Payment” (as that term is defined in the “Continuing Security
Agreement – Rights to Payment and Inventory” executed by Borrower in favor of
Trade Bank) which arise from the sale, lease or other disposition of Inventory,
or from performance of contracts for service, manufacture, construction or
repair, together with all goods returned by Borrower’s customers in connection
with any of the foregoing.

8.2 “Agreement” means this Agreement and the Addendum attached hereto, as
corrected or modified from time to time by Trade Bank and Borrower.

8.3 “Banking Day” means each day except Saturday, Sunday and a day specified as
a holiday by federal or California statute.

8.4 “Closing Date” means the date on which the first Credit Extension is made.

8.5 “Collateral” means all property securing the Obligations.

8.6 “Collateral Documents” means those security agreement(s), deed(s) of trust,
guarantee(s), subordination agreement(s), intercreditor agreement(s), and other
credit support documents and instruments required by the Trade Bank to effect
the collateral and credit support requirements set forth in the Supplement with
respect to the Facility.

8.7 “Credit Extension” means each extension of credit under the Facility
(whether funded or unfunded), including, but not limited to, (a) the issuance of
sight or usance commercial letters of credit or commercial letters of credit
supported by back-up letters of credit, (b) the issuance of standby letters of
credit, (c) the issuance of shipping guarantees, (d) the making of revolving
credit working capital loans, (e) the making of loans against imports for
letters of credit, (f) the making of clean import loans outside letters of
credit, (g) the making of advances against export orders, (h) the making of
advances against export letters of credit, (i) the making of advances against
outgoing collections, (j) the making of term loans, and (k) the entry into
foreign exchange contracts.

8.8 “Credit Limit” means, with respect to the any Facility, the amount specified
under the column labeled “Credit Limit” in the Supplement for that related
Facility.

8.9 “Credit Sublimit” means, with respect to any Subfacility, the amount
specified after the name of that Subfacility under the column labeled “Credit
Sublimit” in the Supplement for the related Facility.

8.10 “Dollars” and “$” means United States dollars.

8.11 “Facility Documents” means, with respect to the Facility, those documents
specified in the Supplement for the Facility, and any other documents
customarily required by Trade Bank for said Facility.



--------------------------------------------------------------------------------

8.12 “GAAP” means generally accepted accounting principles, which are applicable
to the circumstances, as of the date of determination, set out in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession.

8.13 “Inventory” has the meaning assigned to such term in the “Continuing
Security Agreement – Rights to Payment and Inventory” executed by Borrower in
favor of Trade Bank.

8.14 “Loan Documents” means this Agreement, the Addendum, the Supplement, the
Facility Documents and the Collateral Documents.

8.15 “Note” has the meaning specified in Section 3.1(b)(2) above.

8.16 “Obligations” means (a) the obligation of Borrower to pay principal,
interest and fees on all funded Credit Extensions and fees on all unfunded
Credit Extensions, and (b) the obligation of Borrower to pay and perform when
due all other indebtedness, liabilities, obligations and covenants required
under the Loan Documents.

8.17 “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, joint stock companies, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts or other organizations, whether or not legal entities, and governments
and agencies and political subdivisions thereof.

8.18 “Prime Rate” means the rate most recently announced by Wells Fargo at its
principal office in San Francisco, California as its “Prime Rate”, with the
understanding that the Prime Rate is one of Wells Fargo’s base rates and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto, and is evidenced by the recording thereof after
its announcement in such internal publication or publications as Wells Fargo may
designate. Any change in an interest rate resulting from a change in the Prime
Rate shall become effective as of 12:01 a.m. of the Banking Day on which each
change in the Prime Rate is announced by Wells Fargo.

8.19 “Subsidiary” means (i) any corporation at least the majority of whose
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by Borrower and/or one or more Subsidiaries,
and (ii) any joint venture or partnership in which Borrower and/or one or more
Subsidiaries has a majority interest.

8.20 “Wells Fargo” means Wells Fargo Bank, N.A.

IX. ARBITRATION

9.1 Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related loan and security documents which are the
subject of this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

9.2 Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses



--------------------------------------------------------------------------------

incurred by such other party in compelling arbitration of any dispute. Nothing
contained herein shall be deemed to be a waiver by any party that is a bank of
the protections afforded to it under 12 U.S.C. §91 or any similar applicable
state law.

9.3 No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

9.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

9.5 Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

9.6 Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

9.7 Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

9.8 Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.



--------------------------------------------------------------------------------

9.9 Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Agreement may be amended or modified only in writing
signed by each party hereto. If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.

Borrower and Trade Bank have caused this Agreement to be executed by their duly
authorized officers or representatives on the date first written above.

 

“BORROWER”

DESIGN WITHIN REACH, INC.

By:   /s/ Ken La Honta Title:   CFO

Borrower’s Address:

225 Bush Street, 20th Floor

San Francisco, CA 94104

“LENDER”

WELLS FARGO HSBC TRADE BANK,

NATIONAL ASSOCIATION

By:   /s/ Juan Sanchez  

Juan Sanchez

Title:

 

Vice President

Lender’s Address:

1 Front Street, 21st Floor

San Francisco, CA 94111



--------------------------------------------------------------------------------

EXHIBIT A

WELLS FARGO HSBC TRADE BANK   ADDENDUM TO CREDIT AGREEMENT

THIS ADDENDUM IS ATTACHED TO THE CREDIT AGREEMENT (“CREDIT AGREEMENT”) BETWEEN
WELLS FARGO HSBC TRADE BANK AND THE FOLLOWING BORROWER:

NAME OF BORROWER: DESIGN WITHIN REACH, INC.

ADDITIONAL AFFIRMATIVE COVENANTS

The following covenants are part of Article IV of the Credit Agreement:

REPORTS. Borrower will furnish the following information or deliver the
following reports to Trade Bank at the times indicated below:

 

  •   Annual Financial Statements: Not later than seventy-five (75) calendar
days after and as of the end of each of Borrower’s fiscal years, a 10-K
statement of Borrower filed with the Securities Exchange Commission, prepared by
a certified public accountant acceptable to Trade Bank and prepared in
accordance with GAAP, to include balance sheet, income statement, statement of
cash flow, all supporting schedules and footnotes.

 

  •   Quarterly Financial Statements: Not later than forty (40) calendar days
after and as of the end of each of Borrower’s fiscal quarters, a 10-Q statement
of Borrower filed with the Securities Exchange Commission prepared by Borrower,
to include balance sheet, income statement.

Certificate of Compliance: At the time each financial statement of Borrower
required above is delivered to Trade Bank, a certificate of the president or
chief financial officer of Borrower that said financial statements are accurate
and that there exists no Event of Default under the Agreement nor any condition,
act or event which with the giving of notice or the passage of time or both
would constitute an Event of Default.

 

  •   Insurance: Borrower will maintain in full force and effect insurance
coverage on all Borrower’s property, including, but not limited to, the
following types of insurance coverage:

policies of fire insurance

marine cargo insurance

business personal property insurance

All the insurance referred to in the preceding sentence must be in form,
substance and amounts, and issued by companies, satisfactory to Trade Bank, and
cover risks required by Trade Bank and contain loss payable endorsements in
favor of Trade Bank.

FINANCIAL COVENANTS. Borrower will maintain the following (if Borrower has any
Subsidiaries which must be consolidated under GAAP, the following applies to
borrower and the consolidated Subsidiaries):

 

  •   Adjusted Leverage. Not greater than 3.25 to 1.0 for fiscal year end 2005,
first quarter of 2006 and second quarter of 2006, and not greater than 3.0 to
1.0 at each fiscal quarter end thereafter. “Adjusted Leverage” is defined as the
total funded debt plus capital leases plus six times four quarter trailing
rent/lease expense divided by four quarter trailing EBITDA plus rent/lease
expense, and “EBITDA” means net profit before tax plus interest expense (net of
capitalized interest expense), depreciation expense and amortization expense.

 

  •   Net Income After Taxes. Not less than $1 on a quarterly basis (determined
as of each fiscal quarter end).



--------------------------------------------------------------------------------

  •   Inventory Days on Hand. Not to exceed 135 days. “Inventory Days on Hand”
defined as total inventory at quarter end divided by four times quarterly cost
of goods sold with the total factor multiplied by 365.

BY SIGNING HERE BORROWER AGREES TO THE DESIGNATED PROVISIONS IN THIS ADDENDUM:

 

DESIGN WITHIN REACH, INC.

By:   /s/ Ken La Honta

Title:

  CFO



--------------------------------------------------------------------------------

  EXHIBIT B WELLS FARGO HSBC TRADE BANK   REVOLVING CREDIT FACILITY SUPPLEMENT

THIS SUPPLEMENT IS AN INTEGRAL PART OF THE CREDIT AGREEMENT BETWEEN WELLS FARGO
HSBC TRADE BANK AND THE FOLLOWING BORROWER:

NAME OF BORROWER: DESIGN WITHIN REACH, INC.

CREDIT LIMIT FOR THIS REVOLVING CREDIT LOAN FACILITY AND SUBLIMITS: Credit
Limit: $10,000,000 (subject to dollar limitations in Section 1.2 of Agreement)

CREDIT SUBLIMITS: Subject to the Revolving Credit Facility Credit Limit, the
Credit Sublimit for each Subfacility specified below refers to the aggregate
amount which may be outstanding at any one time under each such Subfacility.

 

•      Sight Commercial Letters of Credit

   $ 2,500,000

•      Standby Letters of Credit

   $ 2,500,000

FACILITY DESCRIPTION: Trade Bank will make the Revolving Credit Facility
available to finance Borrower’s working capital requirements. Subject to the
credit sublimits specified above, the Revolving Credit Facility may be supported
by (i) a standby letter of credit in favor of Trade Bank, (ii) a guarantee or
(iii) accounts receivable, inventory or other collateral. Revolving Credit Loans
cannot be used to repay outstanding Revolving Credit Loans or Term Loans that
have matured or to repay amounts due under any other Facilities provided to
Borrower.

FACILITY DOCUMENTS:

 

  •   Revolving Credit Loans Note: The term and prepayment conditions of the
Loans under Revolving Credit Facility are set forth in Revolving Credit Loans
Note.

INTEREST RATES:

 

  •   Loans under Revolving Credit Facility: All outstanding Loans under
Revolving Credit Facility will bear interest at the following rate:

Prime Rate: At a fluctuating rate per annum equal to the Prime Rate.

Interest Payment Dates: Interest on all outstanding Loans under Revolving Credit
Facility will be paid at least once each month on the last day of the month.

FEES:

 

  •   Facilities Fee: Borrower will pay the following Facilities Fee to Trade
Bank before any Facility, including this Facility, is made available to
Borrower: $25,000.

 

  •   Sight Commercial Credits:

Issuance Fees/Fees For Increasing Credit Amounts or Extending Expiration Dates:
(Minimum $150)

1/8 of 1% per annum of the amount of each Sight Commercial Credit and of any
increase in such amount.

Payable: At the time each Sight Commercial Credit is issued or increased and at
the time the expiration date of any Sight Commercial Credit is extended.

Amendment Fees: (Minimum $100)

$100 for each amendment, unless the amendment is an increase in the Sight
Commercial Credit amount or an extension of the expiration date, in which case
the Issuance Fee above will substitute for any Amendment Fee.

Payable: At the time each amendment is issued.



--------------------------------------------------------------------------------

Negotiation/Payment/Examination Fees: (Minimum $125)

1/4 of 1% of the face amount of each drawing under each Sight Commercial Credit.

Payable: At the time any draft or other documents are negotiated, paid or
examined.

 

  •   Standby Credits:

Commission Fees/Fees For Increasing Credit Amounts or Extending Expiration
Dates: (Minimum $410)

2% of the amount of each Standby Credit and of any increase in such amount.

Payable: At the time each Standby Credit is issued or increased and at the time
the expiration date of any Standby Credit is extended.

Amendment Fees: (Minimum $130)

$130 for each amendment, unless the amendment is an increase in the Standby
Credit amount or an extension of the expiration date, in which case the
Commission Fee above will substitute for any Amendment Fee.

Payable: At the time each amendment is issued.

Negotiation/Payment/Examination Fees: (Minimum $250)

1/4 of 1% of the face amount of each drawing under each Standby Credit.

Payable: At the time any draft or other documents are negotiated, paid or
examined.

COLLATERAL: See Exhibit C - Collateral/Credit Support Document.

SUBFACILITIES DESCRIPTION, PURPOSE, DOCUMENTS, TERM, AND PREPAYMENTS:

 

  •   Sight Commercial Credits:

Description And Purpose: Trade Bank will issue sight commercial letters of
credit (each a “Sight Commercial Credit”) for the account of Borrower for the
purpose or purposes stated below. Subject to the credit sublimits specified
above, these Sight Commercial Credits will be transferable or not transferable
and have the goods related to them consigned to or not consigned to, or
controlled by or not controlled by, Trade Bank. The Sight Commercial Credit
Sublimit specified above refers to the aggregate undrawn amount of all Sight
Commercial Credits which may be at any one time outstanding under this Facility
together with the aggregate amount of all drafts drawn under such Sight
Commercial Credits which have not been reimbursed as provided below at such
time.

This Subfacility may only be used for the following purpose: For the importation
of furniture.

Documents:

Before the first Sight Commercial Credit is issued:

Trade Bank’s standard form Commercial Letter of Credit Agreement;

Before each Sight Commercial Credit is issued:

Trade Bank’s standard form Application For Commercial Letter of Credit;

Before each Sight Commercial Credit is amended:

Trade Bank’s standard form Application For Amendment To Letter of Credit;

Term: No Sight Commercial Credit may expire more than one hundred eighty
(180) calendar days after the date it is issued.

 

  •   Standby Credits:

Description And Purpose: Trade Bank will issue standby letters of credit (each a
“Standby Credit”) for the account of Borrower the purpose or purposes stated
below. Subject to the credit sublimits specified above, these Standby Credits
will be issued to support Borrower’s open account trade terms, bid and
performance bonds, industrial



--------------------------------------------------------------------------------

revenue bonds, worker’s compensation obligations and or the moving of Borrower
as a new customer from another bank to Trade Bank. The Standby Credit Sublimit
specified above refers to the aggregate undrawn amount of all Standby Credits
which may be at any one time outstanding under this Subfacility together with
the aggregate amount of all drafts drawn under such Standby Credits which have
not been reimbursed as provided below at such time.

This Subfacility may only be used for the following purpose: To secure lease
deposits for new retail space.

Documents:

Before the first Standby Credit is issued:

Trade Bank’s standard form Standby Letter of Credit Agreement.

Before each Standby Credit is issued:

Trade Bank’s standard form Application For Standby Letter of Credit.

Before each Standby Credit is amended:

Trade Bank’s standard form Application For Amendment To Letter of Credit.

Term: No Standby Credit will expire more than three hundred sixty (360) calendar
days after the date it is issued. Standby Credits will be available by sight
drafts only.

REIMBURSEMENTS FOR SIGHT COMMERCIAL CREDITS AND STANDBY CREDITS:

The amount of each drawing paid by Trade Bank under a Sight Commercial Credit or
Standby Credit will be reimbursed to Trade Bank as follows:

by Trade Bank having Wells Fargo Bank debit any of Borrower’s accounts with
Wells Fargo Bank and forwarding such amount debited to Trade Bank; or

immediately on demand of Trade Bank; or

by treating such amount drawn as an advance to Borrower under Borrower’s
Revolving Credit Facility.

DEFAULT INTEREST RATE ON UNREIMBURSED SIGHT COMMERCIAL CREDITS AND STANDBY
CREDITS:

Default interest will accrue at a per annum rate equal to the Prime Rate plus
five percent (5%) (“Default Interest Rate”) and be paid at least once each month
as follows:

All drawings (i) under Sight Commercial Credits and (ii) under Standby Credits,
not reimbursed on the day they are paid by Trade Bank, will bear interest at the
Default Interest Rate from the date they are paid to the date such payment is
fully reimbursed.

BY INITIALING HERE BORROWER AGREES TO ALL THE TERMS OF THIS SUPPLEMENT: /s/
KLH                            



--------------------------------------------------------------------------------

  EXHIBIT C WELLS FARGO HSBC TRADE BANK   COLLATERAL/CREDIT SUPPORT DOCUMENT

 

  •   Personal Property Security From Borrower:

First priority lien in the following assets of Borrower:

accounts receivable

inventory

equipment

Collateral Documents:

Security Agreement: Rights to Payment and Inventory

Security Agreement: Equipment and Fixtures

BY INITIALING HERE BORROWER AGREES TO ALL THE TERMS OF THIS EXHIBIT: /s/
KLH                                    



--------------------------------------------------------------------------------

   CONTINUING SECURITY AGREEMENT WELLS FARGO HSBC TRADE BANK    RIGHTS TO
PAYMENT AND INVENTORY

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
DESIGN WITHIN REACH, INC., a Delaware corporation or any of them if more than
one debtor (“Debtor”), hereby grants and transfers to WELLS FARGO HSBC TRADE
BANK, NATIONAL ASSOCIATION (“Trade Bank”) a security interest in all accounts,
deposit accounts, accounts receivable, chattel paper, instruments, documents and
general intangibles (collectively called “Rights to Payment”), now existing or
at any time hereafter, and prior to the termination hereof, arising (whether
they arise from the sale, lease or other disposition of inventory or from
performance of contracts for service, manufacture, construction, repair or
otherwise or from any other source whatsoever), including all securities,
guaranties, warranties, indemnity agreements, insurance policies and other
agreements pertaining to the same or the property described therein, and in all
goods returned by Debtor’s customers, together with a security interest in all
inventory, goods held for sale or lease or to be furnished under contracts for
service, goods so leased or furnished, raw materials, component parts, work in
process or materials used or consumed in Debtor’s business and all warehouse
receipts, bills of lading and other documents evidencing goods owned or acquired
by Debtor, and all goods covered thereby, now or at any time hereafter, and
prior to the termination hereof, owned or acquired by Debtor, wherever located,
and all products thereof (collectively called “Inventory”), whether in the
possession of Debtor, warehousemen, bailees or any other person and whether
located at Debtor’s places of business or elsewhere (with all Rights to Payment
and Inventory referred to herein collectively as the “Collateral”), together
with whatever is receivable or received when any of the Collateral or proceeds
thereof are sold, leased, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, including without limitation, all
Rights to Payment, including returned premiums, with respect to any insurance
relating to any of the foregoing, and all Rights to Payment with respect to any
cause of action affecting or relating to any of the foregoing (hereinafter
called “Proceeds”).

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Trade Bank;
(b) all obligations of Debtor and rights of Trade Bank under this Agreement; and
(c) all present and future obligations of Debtor to Trade Bank of other kinds.
The word “Indebtedness” is used herein in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of Debtor, or
any of them, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether Debtor may be liable individually or jointly with others, or whether
recovery upon such Indebtedness may be or hereafter becomes unenforceable.

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Trade Bank, including without limitation, the payment
of all Indebtedness of Debtor to Trade Bank existing or committed by Trade Bank
at the time Trade Bank receives written notice from Debtor of the termination of
this Agreement.

4. OBLIGATIONS OF TRADE BANK. Trade Bank has no obligation to make any loans
hereunder. Any money received by Trade Bank in respect of the Collateral may be
deposited, at Trade Bank’s option, into a non-interest bearing account over
which Debtor shall have no control, and the same shall, for all purposes, be
deemed Collateral hereunder.

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Trade Bank
that: (a) Debtor is the owner and has possession or control of the Collateral
and Proceeds; (b) Debtor has the right to grant a security interest in the
Collateral and Proceeds; (c) all Collateral and Proceeds are genuine, free from
liens, adverse claims, setoffs, default, prepayment, defenses and conditions
precedent of any kind or character, except as heretofore disclosed to Trade Bank
in writing; (d) all statements contained herein and, where applicable, in the
Collateral are true and complete; (e) no financing statement covering any of the
Collateral or Proceeds, and naming any secured party other than Trade Bank, is
on file in any public office; (f) all persons appearing to be obligated on
Rights to Payment and Proceeds have authority and capacity to contract and are
bound as they appear to be; (g) all property subject to chattel paper has been
properly registered and filed in compliance with law and to perfect the interest
of Debtor in such property; and (h) all Rights to Payment and Proceeds comply
with all applicable laws concerning form, content and manner of preparation and
execution, including where applicable Federal Reserve Regulation Z and any State
consumer credit laws.

6. COVENANTS OF DEBTOR.

 

  6.1 Debtor Agrees in General: (i) to pay Indebtedness secured hereby when due;
(ii) to indemnify Trade Bank against all losses, claims, demands, liabilities
and expenses of every kind caused by property subject hereto; (iii) to pay all
costs and expenses, including reasonable attorneys’ fees, incurred by Trade Bank
in the perfection, preservation, realization, enforcement and exercise of its
rights, powers and remedies hereunder; (iv) to permit Trade Bank to exercise its
powers; (v) to execute and deliver such documents as Trade Bank deems necessary
to create, perfect and continue the security interests contemplated hereby; and
(vi) not to change its chief place of business or the places where Debtor keeps
any of the Collateral or Debtor’s records concerning the Collateral and Proceeds
without first giving Trade Bank written notice of the address to which Debtor is
moving same.

 

  6.2

Debtor Agrees with Regard to the Collateral and Proceeds: (i) to insure
Inventory and, where applicable, Rights to Payment with Trade Bank as loss
payee, in form and amounts, under agreements, against risks and liabilities, and
with insurance companies satisfactory to Trade Bank; (ii) not to use any
Inventory for any unlawful purpose or in any way that would void any insurance
required to be carried in connection therewith; (iii) not to remove Inventory
from Debtor’s premises without Trade Bank’s prior written consent and upon such
terms and conditions as Trade Bank may require, except for deliveries to buyers
in the ordinary course of Debtor’s business and except Inventory which consists
of mobile goods as defined in the California Uniform Commercial Code, in which
case Debtor agrees not to remove or permit the removal of the Inventory from its
state of domicile for a period in excess of thirty (30) calendar days; (iv) not
to permit any lien on the Collateral or Proceeds, including without limitation,
liens arising from the storage of Inventory, except in favor of Trade Bank;
(v) not to sell, hypothecate or dispose of any of the Collateral or Proceeds, or
any interest therein, except sales of Inventory to buyers in the ordinary course
of Debtor’s business, without Trade Bank’s prior written consent; (vi) to
furnish reports to Trade Bank of all acquisitions,

 

Page 1 of 4



--------------------------------------------------------------------------------

 

returns, sales and other dispositions of Inventory in such form and detail and
at such times as Trade Bank may require; (vii) to permit Trade Bank to inspect
the Collateral at any time; (viii) to keep, in accordance with generally
accepted accounting principles, complete and accurate records regarding all
Collateral and Proceeds, and to permit Trade Bank to inspect the same and make
copies thereof at any reasonable time; (ix) if requested by Trade Bank, to
receive and use reasonable diligence to collect Rights to Payment and Proceeds,
in trust and as the property of Trade Bank, and to immediately endorse as
appropriate and deliver such Rights to Payment and Proceeds to Trade Bank daily
in the exact form in which they are received together with a collection report
in form satisfactory to Trade Bank; (x) not to commingle Rights to Payment,
Proceeds or collections thereunder with other property; (xi) to give only normal
allowances and credits and to advise Trade Bank thereof immediately in writing
if they affect any Rights to Payment or Proceeds; (xii) on demand, to deliver to
Trade Bank returned property resulting from, or payment equal to, such
allowances or credits on any Rights to Payment or Proceeds or to execute such
documents and do such other things as Trade Bank may reasonably request for the
purpose of perfecting, preserving and enforcing its security interest in such
returned property; (xiii) from time to time, when requested by Trade Bank, to
prepare and deliver a schedule of all Collateral and Proceeds subject to this
Agreement and to assign in writing and deliver to Trade Bank all accounts,
contracts, leases and other chattel paper, instruments, documents and other
evidences thereof; (xiv) in the event Trade Bank elects to receive payments of
Rights to Payment or Proceeds hereunder, to pay all expenses incurred by Trade
Bank in connection therewith, including expenses of accounting, correspondence,
collection efforts, reporting to account or contract debtors, filing, recording,
record keeping and expenses incidental thereto; and (xv) to provide any service
and do any other acts which may be necessary to maintain, preserve and protect
all Collateral and, as appropriate and applicable, to keep all Collateral in
good and saleable condition, to deal with the Collateral in accordance with the
standards and practices adhered to generally by users and manufacturers of like
property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.

7. POWERS OF TRADE BANK. Debtor appoints Trade Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Trade Bank’s officers and employees, or any of them, whether or not
Debtor is in default: (a) to perform any obligation of Debtor hereunder in
Debtor’s name or otherwise; (b) to give notice of Trade Bank’s rights in the
Collateral and Proceeds, to enforce the same and make extension agreements with
respect thereto; (c) to release persons liable on Collateral or Proceeds and to
give receipts and acquittances and compromise disputes in connection therewith;
(d) to release security; (e) to resort to security in any order; (f) to prepare,
execute, file, record or deliver notes, assignments, schedules, designation
statements, financing statements, continuation statements, termination
statements, statements of assignment, applications for registration or like
papers to perfect, preserve or release Trade Bank’s interest in the Collateral
and Proceeds; (g) to receive, open and read mail addressed to Debtor; (h) to
take cash, instruments for the payment of money and other property to which
Trade Bank is entitled; (i) to verify facts concerning the Collateral and
Proceeds by inquiry of obligors thereon, or otherwise, in its own name or a
fictitious name; (j) to endorse, collect, deliver and receive payment under
instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Trade Bank, at Trade Bank’s sole option,
toward repayment of the Indebtedness or replacement of the Collateral; (l) to
exercise all rights, powers and remedies which Debtor would have, but for this
Agreement, with respect to all Collateral and Proceeds subject hereto; (m) to
enter onto Debtor’s premises in inspecting the Collateral; (n) to make
withdrawals from and to close deposit accounts or other accounts with any
financial institution, wherever located, into which Proceeds may have been
deposited, and to apply funds so withdrawn to payment of the Indebtedness;
(o) to preserve or release the interest evidenced by chattel paper to which
Trade Bank is entitled hereunder and to endorse and deliver evidences of title
incidental thereto; and (p) to do all acts and things and execute all documents
in the name of Debtor or otherwise, deemed by Trade Bank as necessary, proper
and convenient in connection with the preservation, perfection or enforcement of
its rights hereunder.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Trade Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Trade Bank shall be obligations of Debtor to
Trade Bank, due and payable immediately upon demand, together with interest at a
rate determined in accordance with the provisions of Section 12 hereof, and
shall be secured by the Collateral and Proceeds, subject to all terms and
conditions of this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between any Debtor and Trade Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by any Debtor herein shall prove to be
incorrect, false or misleading in any material respect when made; (c) any Debtor
shall fail to observe or perform any obligation or agreement contained herein;
(d) any attachment or like levy on any property of any Debtor; and (e) Trade
Bank, in good faith, believes any or all of the Collateral and/or Proceeds to be
in danger of misuse, dissipation, commingling, loss, theft, damage or
destruction, or otherwise in jeopardy or unsatisfactory in character or value.

10. REMEDIES. Upon the occurrence and the continuance of the occurrence of any
Event of Default, Trade Bank shall have the right to declare immediately due and
payable all or any Indebtedness secured hereby and to terminate any commitments
to make loans or otherwise extend credit to Debtor. Trade Bank shall have all
other rights, powers, privileges and remedies granted to a secured party upon
default under the California Uniform Commercial Code or otherwise provided by
law, including without limitation, the right to contact all persons obligated to
Debtor on any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Trade Bank. All rights, powers,
privileges and remedies of Trade Bank shall be cumulative. No delay, failure or
discontinuance of Trade Bank in exercising any right, power, privilege or remedy
hereunder shall affect or operate as a waiver of such right, power, privilege or
remedy; nor shall any single or partial exercise of any such right, power,
privilege or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy.
Any waiver, permit, consent or approval of any kind by Trade Bank of any default
hereunder, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing. It is
agreed that public

 

Page 2 of 4



--------------------------------------------------------------------------------

or private sales, for cash or on credit, to a wholesaler or retailer or
investor, or user of property of the types subject to this Agreement, or public
auction, are all commercially reasonable since differences in the sales prices
generally realized in the different kinds of sales are ordinarily offset by the
differences in the costs and credit risks of such sales. While an Event of
Default exists: (a) Debtor will deliver to Trade Bank from time to time, as
requested by Trade Bank, current lists of all Collateral and Proceeds;
(b) Debtor will not dispose of any of the Collateral or Proceeds except on terms
approved by Trade Bank; (c) at Trade Bank’s request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Trade Bank at a reasonably convenient place designated by Trade Bank; and
(d) Trade Bank may, without notice to Debtor, enter onto Debtor’s premises and
take possession of the Collateral. With respect to any sale by Trade Bank of any
Collateral subject to this Agreement, Debtor hereby expressly grants to Trade
Bank the right to sell such Collateral using any or all of Debtor’s trademarks,
trade names, trade name rights and/or proprietary labels or marks.

11. DISPOSITION OF COLLATERAL AND PROCEEDS. Upon the transfer of all or any part
of the Indebtedness, Trade Bank may transfer all or any part of the Collateral
or Proceeds and shall be fully discharged thereafter from all liability and
responsibility with respect to any of the foregoing so transferred, and the
transferee shall be vested with all rights and powers of Trade Bank hereunder
with respect to any of the foregoing so transferred; but with respect to any
Collateral or Proceeds not so transferred, Trade Bank shall retain all rights,
powers, privileges and remedies herein given. Any proceeds of any disposition of
any of the Collateral or Proceeds, or any part thereof, may be applied by Trade
Bank to the payment of expenses incurred by Trade Bank in connection with the
foregoing, including reasonable attorneys’ fees, and the balance of such
proceeds may be applied by Trade Bank toward the payment of the Indebtedness in
such order of application as Trade Bank may from time to time elect.

12. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Trade Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Trade Bank’s in-house counsel), incurred
by Trade Bank in exercising any right, power, privilege or remedy conferred by
this Agreement or in the enforcement thereof, including any of the foregoing
incurred in connection with any bankruptcy proceeding relating to Debtor or the
valuation of the Collateral and/or Proceeds, including without limitation, the
seeking of relief from or modification of the automatic stay or the negotiation
and drafting of a cash collateral order. All of the foregoing shall be paid by
Debtor with interest at a rate per annum equal to the greater of ten percent
(10%) or the Prime Rate in effect from time to time. The “Prime Rate” is a base
rate that Wells Fargo Bank, N.A. from time to time establishes and which serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto.

13. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full,
the power of sale and all other rights, powers, privileges and remedies granted
to Trade Bank hereunder shall continue to exist and may be exercised by Trade
Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

14. MISCELLANEOUS. The obligations of Debtor are joint and several; presentment,
protest, notice of protest, notice of dishonor and notice of nonpayment are
waived with respect to any Proceeds to which Trade Bank is entitled hereunder;
any right to direct the application of payments or security for any Indebtedness
of Debtor, or indebtedness of customers of Debtor, and any right to require
proceedings against others or to require exhaustion of security are waived; and
consent to extensions, forbearances or alterations of the terms of Indebtedness,
the release or substitution of security, and the release of guarantors is given
with respect to Proceeds subject to this Agreement; provided however, that in
each instance Trade Bank believes in good faith that the action in question is
commercially reasonable in that it does not unreasonably increase the risk of
nonpayment of the Indebtedness to which the action applies. Until all
Indebtedness shall have been paid in full, no Debtor shall have any right of
subrogation or contribution, and each Debtor hereby waives any benefit of or
right to participate in any of the Collateral or Proceeds or any other security
now or hereafter held by Trade Bank.

15. OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Agreement
as Debtor hereby expressly agrees that recourse may be had against his or her
separate property for all his or her Indebtedness to Trade Bank secured by the
Collateral and Proceeds under this Agreement.

16. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Trade Bank at the address specified in any
other loan documents entered into between Debtor and Trade Bank and to Debtor at
the address of its chief executive office (or personal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.

17. GOVERNING LAW; SUCCESSORS, ASSIGNS. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, and shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
legal representatives, successors and assigns of the parties.

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

Debtor warrants that its chief executive office (or personal residence, if
applicable) is located at the following address:

225 Bush Street, 20th Floor

San Francisco, CA 94104

 

Page 3 of 4



--------------------------------------------------------------------------------

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses:

455 Jackson Street

San Francisco, CA 94111

151 University Avenue

Palo Alto, CA 94301

332A Santa Monica Blvd.

Santa Monica, CA 90401

9647 Brighton Way

Beverly Hills, CA 90210

4524 McKinney Avenue, Suite 103

Dallas, TX 75205

401 Newport Center Drive, Suite A101

Newport Beach, CA 92660

60 West Green Street

Pasadena, CA 91105

1200 N.W. Everett

Portland, OR 97209

927 Lincoln Road

Miami Beach, FL 33139

142 Wooster Street

New York, NY 10012

408 West 14th Street

New York, NY 10014

230 Clematis Street

West Palm Beach, FL 33401

2360 Progress Drive

Hebron, KY 41048

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 23,
2005.

 

“BORROWER”

DESIGN WITHIN REACH, INC.

By:

 

/s/ Ken La Honta

Title:

 

CFO

 

Page 4 of 4



--------------------------------------------------------------------------------

   SECURITY AGREEMENT WELLS FARGO HSBC TRADE BANK    EQUIPMENT AND FIXTURES

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
DESIGN WITHIN REACH, INC., a Delaware corporation or any of them if more than
one debtor (“Debtor”), hereby grants and transfers to WELLS FARGO HSBC TRADE
BANK, NATIONAL ASSOCIATION (“Trade Bank”) a security interest in all goods,
tools, machinery, furnishings, furniture and other equipment and fixtures, now
or at any time hereafter, and prior to the termination hereof, owned or acquired
by Debtor, wherever located, whether in the possession of Debtor or any other
person and whether located on Debtor’s property or elsewhere, and all
improvements, replacements, accessions and additions thereto (collectively
called “Collateral”), and including all of the foregoing which are now or
hereafter affixed or to be affixed to, and whether or not severed and removed
from, the real property described on Schedule 1 attached hereto and incorporated
herein by this reference, together with whatever is receivable or received when
any of the Collateral or proceeds thereof are sold, leased, collected, exchanged
or otherwise disposed of, whether such disposition is voluntary or involuntary,
including without limitation, (a) all accounts, contract rights, chattel paper,
instruments, general intangibles and rights to payment of every kind now or at
any time hereafter arising out of any such sale, lease, collection, exchange or
other disposition of any of the foregoing, (b) all rights to payment, including
returned premiums, with respect to any insurance relating to any of the
foregoing, and (c) all rights to payment with respect to any cause of action
affecting or relating to any of the foregoing (hereinafter called “Proceeds”).

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Trade Bank;
(b) all obligations of Debtor and rights of Trade Bank under this Agreement; and
(c) all present and future obligations of Debtor to Trade Bank of other kinds.
The word “Indebtedness” is used herein in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of Debtor, or
any of them, heretofore, now or hereafter made incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether Debtor may be liable individually or jointly with others, or whether
recovery upon such Indebtedness may be or hereafter becomes unenforceable.

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Trade Bank, including without limitation, the payment
of all Indebtedness of Debtor to Trade Bank existing or committed by Trade Bank
at the time Trade Bank receives written notice from Debtor of the termination of
this Agreement.

4. OBLIGATIONS OF TRADE BANK. Trade Bank has no obligation to make any loans
hereunder. Any money received by Trade Bank in respect of the Collateral may be
deposited, at Trade Bank’s option, into a non-interest bearing account over
which Debtor shall have no control, and the same shall, for all purposes, be
deemed Collateral hereunder.

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Trade Bank
that: (a) Debtor is the owner and has possession or control of the Collateral
and Proceeds; (b) Debtor has the right to grant a security interest in the
Collateral and Proceeds; (c) all Collateral and Proceeds are genuine, free from
liens, adverse claims, setoffs, default, prepayment, defenses and conditions
precedent of any kind or character, except as heretofore disclosed to Trade Bank
in writing; (d) all statements contained herein are true and complete; (e) no
financing statement covering any of the Collateral or Proceeds, and naming any
secured party other than Trade Bank, is on file in any public office; and
(f) Debtor is not in the business of selling goods of the kind included within
the Collateral subject to this Agreement, and Debtor acknowledges that no sale
of any Collateral, including without limitation, any Collateral which Debtor may
deem to be surplus, has been or shall be consented to or acquiesced in by Trade
Bank, except as specifically set forth in writing by Trade Bank.

6. COVENANTS OF DEBTOR.

 

  6.1 Debtor agrees in general: (i) to pay Indebtedness secured hereby when due;
(ii) to indemnify Trade Bank against all losses, claims, demands, liabilities
and expenses of every kind caused by property subject hereto; (iii) to pay all
costs and expenses, including reasonable attorneys’ fees, incurred by Trade Bank
in the perfection, preservation, realization, enforcement and exercise of its
rights, powers and remedies hereunder; (iv) to permit Trade Bank to exercise its
powers; (v) to execute and deliver such documents as Trade Bank deems necessary
to create, perfect and continue the security interests contemplated hereby; and
(vi) not to change its chief place of business or the places where Debtor keeps
any of the Collateral or Debtor’s records concerning the Collateral and Proceeds
without first giving Trade Bank written notice of the address to which Debtor is
moving same.

 

  6.2

Debtor Agrees with Regard to the Collateral and Proceeds: (i) to insure the
Collateral with Trade Bank as loss payee, in form and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Trade Bank; (ii) to operate the Collateral in accordance with all applicable
statutes, rules and regulations relating to the use and control thereof, and not
to use the Collateral for any unlawful purpose or in any way that would void any
insurance required to be carried in connection therewith; (iii) not to permit
any lien on the Collateral or Proceeds, including without limitation, liens
arising from repairs to or storage of the Collateral, except in favor of Trade
Bank; (iv) to pay when due all license fees, registration fees and other charges
in connection with any Collateral; (v) not to remove the Collateral from
Debtor’s premises without Trade Bank’s prior written consent, unless the
Collateral consists of mobile goods as defined in the California Uniform
Commercial Code, in which case Debtor agrees not to remove or permit the removal
of the Collateral from its state of domicile for a period in excess of thirty
(30) calendar days; (vi) not to sell, hypothecate or otherwise dispose of any of
the Collateral or Proceeds, or any interest therein, without Trade Bank’s prior
written consent; (vii) not to rent, lease or charter the Collateral without
Trade Bank’s prior written consent; (viii) to permit Trade Bank to inspect the
Collateral at any time; (ix) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral
and Proceeds, and to permit Trade Bank to inspect the same and make copies
thereof at any reasonable time; (x) if requested by Trade Bank, to receive and
use reasonable diligence to collect Proceeds, in trust and as the property of
Trade Bank, and to immediately endorse as appropriate and deliver such Proceeds
to Trade Bank daily in

 

Page 1 of 4



--------------------------------------------------------------------------------

 

the exact form in which they are received together with a collection report in
form satisfactory to Trade Bank; (xi) not to commingle Proceeds or collections
thereunder with other property; (xii) to give only normal allowances and credits
and to advise Trade Bank thereof immediately in writing if they effect any
Collateral or Proceeds; (xiii) in the event Trade Bank elects to receive
payments of Proceeds hereunder, to pay all expenses incurred by Trade Bank in
connection therewith, including expenses of accounting, correspondence,
collection efforts, reporting to account or contract debtors, filing, recording,
record keeping and expenses incidental thereto; and (xiv) to provide any service
and do any other acts which may be necessary to maintain, preserve and protect
all Collateral and, as appropriate and applicable, to keep the Collateral in
good and saleable condition and repair, to deal with the Collateral in
accordance with the standards and practices adhered to generally by owners of
like property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.

7. POWERS OF TRADE BANK. Debtor appoints Trade Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Trade Bank’s officers and employees, or any of them, whether or not
Debtor is in default: (a) to perform any obligation of Debtor hereunder in
Debtor’s name or otherwise; (b) to give notice of Trade Bank’s rights in the
Collateral and Proceeds, to enforce the same and make extension agreements with
respect thereto; (c) to release persons liable on Proceeds and to give receipts
and acquittances and compromise disputes in connection therewith; (d) to release
security; (e) to resort to security in any order; (f) to prepare, execute, file,
record or deliver notes, assignments, schedules, designation statements,
financing statements, continuation statements, termination statements,
statements of assignment, applications for registration or like papers to
perfect, preserve or release Trade Bank’s interest in the Collateral and
Proceeds; (g) to receive, open and read mail addressed to Debtor; (h) to take
cash, instruments for the payment of money and other property to which Trade
Bank is entitled; (i) to verify facts concerning the Collateral and Proceeds by
inquiry of obligors thereon, or otherwise, in its own name or a fictitious name;
(j) to endorse, collect, deliver and receive payment under instruments for the
payment of money constituting or relating to Proceeds; (k) to prepare, adjust,
execute, deliver and receive payment under insurance claims, and to collect and
receive payment of and endorse any instrument in payment of loss or returned
premiums or any other insurance refund or return, and to apply such amounts
received by Trade Bank, at Trade Bank’s sole option, toward repayment of the
Indebtedness or replacement of the Collateral; (l) to exercise all rights,
powers and remedies which Debtor would have, but for this Agreement, with
respect to all the Collateral and Proceeds subject hereto; (m) to enter onto
Debtor’s premises in inspecting the Collateral; and (n) to do all acts and
things and execute all documents in the name of Debtor or otherwise, deemed by
Trade Bank as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Trade Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Trade Bank shall be obligations of Debtor to
Trade Bank, due and payable immediately upon demand, together with interest at a
rate determined in accordance with the provisions of Section 12 hereof, and
shall be secured by the Collateral and Proceeds, subject to all terms and
conditions of this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between any Debtor and Trade Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by any Debtor herein shall prove to be
incorrect, false or misleading in any material respect when made; (c) any Debtor
shall fail to observe or perform any obligation or agreement contained herein;
(d) any attachment or like levy on any property of any Debtor; and (e) Trade
Bank, in good faith, believes any or all of the Collateral and/or Proceeds to be
in danger of misuse, dissipation, commingling, loss, theft, damage or
destruction, or otherwise in jeopardy or unsatisfactory in character or value.

10. REMEDIES. Upon the occurrence of any Event of Default, Trade Bank shall have
the right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Trade Bank shall have all other rights, powers, privileges and
remedies granted to a secured party upon default under the California Uniform
Commercial Code or otherwise provided by law, including without limitation, the
right to contact all persons obligated to Debtor on any Collateral or Proceeds
and to instruct such persons to deliver all Collateral and/or Proceeds directly
to Trade Bank. All rights, powers, privileges and remedies of Trade Bank shall
be cumulative. No delay, failure or discontinuance of Trade Bank in exercising
any right, power, privilege or remedy hereunder shall affect or operate as a
waiver of such right, power, privilege or remedy; nor shall any single or
partial exercise of any such right, power, privilege or remedy preclude, waive
or otherwise affect any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy. Any waiver, permit, consent or approval
of any kind by Trade Bank of any default hereunder, or any such waiver of any
provisions or conditions hereof, must be in writing and shall be effective only
to the extent set forth in writing. It is agreed that public or private sales,
for cash or on credit, to a wholesaler or retailer or investor, or user of
property of the types subject to this Agreement, or public auction, are all
commercially reasonable since differences in the sales prices generally realized
in the different kinds of sales are ordinarily offset by the differences in the
costs and credit risks of such sales. While an Event of Default exists:
(a) Debtor will deliver to Trade Bank from time to time, as requested by Trade
Bank, current lists of all Collateral and Proceeds; (b) Debtor will not dispose
of any of the Collateral or Proceeds except on terms approved by Trade Bank;
(c) at Trade Bank’s request, Debtor will assemble and deliver all Collateral and
Proceeds, and books and records pertaining thereto, to Trade Bank at a
reasonably convenient place designated by Trade Bank; and (d) Trade Bank may,
without notice to Debtor, enter onto Debtor’s premises and take possession of
the Collateral.

11. DISPOSITION OF COLLATERAL AND PROCEEDS. Upon the transfer of all or any part
of the Indebtedness, Trade Bank may transfer all or any part of the Collateral
or Proceeds and shall be fully discharged thereafter from all liability and
responsibility with respect to any of the foregoing so transferred, and the
transferee shall be vested with all rights and powers of Trade Bank hereunder
with respect to any of the foregoing so transferred; but with respect to any
Collateral or Proceeds not so transferred, Trade Bank shall retain all rights,
powers, privileges and remedies herein given. Any proceeds of any disposition of
any of the Collateral or Proceeds, or any part thereof, may be applied by Trade
Bank to the payment of expenses incurred by Trade Bank in connection with the
foregoing, including reasonable attorneys’ fees, and the balance of such
proceeds may be applied by Trade Bank toward the payment of the Indebtedness in
such order of application as Trade Bank may from time to time elect.

 

Page 2 of 4



--------------------------------------------------------------------------------

12. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Trade Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Trade Bank’s in-house counsel), incurred
by Trade Bank in exercising any right, power, privilege or remedy conferred by
this Agreement or in the enforcement thereof, including any of the foregoing
incurred in connection with any Trade Bankruptcy proceeding relating to Debtor
or the valuation of the Collateral and/or Proceeds, including without
limitation, the seeking of relief from or modification of the automatic stay or
the negotiation and drafting of a cash collateral order. All of the foregoing
shall be paid by Debtor with interest at a rate per annum equal to the greater
of ten percent (10%) or the Prime Rate in effect from time to time. The “Prime
Rate” is a base rate that Wells Fargo Bank, N.A. from time to time establishes
and which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto.

13. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full,
the power of sale and all other rights, powers, privileges and remedies granted
to Trade Bank hereunder shall continue to exist and may be exercised by Trade
Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

14. MISCELLANEOUS. The obligations of Debtor are joint and several; presentment,
protest, notice of protest, notice of dishonor and notice of nonpayment are
waived with respect to any Proceeds to which Trade Bank is entitled hereunder;
any right to direct the application of payments or security for any Indebtedness
of Debtor, or indebtedness of customers of Debtor, and any right to require
proceedings against others or to require exhaustion of security are waived; and
consent to extensions, forbearances or alterations of the terms of Indebtedness,
the release or substitution of security, and the release of guarantors is given
with respect to Proceeds subject to this Agreement; provided however, that in
each instance, Trade Bank believes in good faith that the action in question is
commercially reasonable in that it does not unreasonably increase the risk of
nonpayment of the Indebtedness to which the action applies. Until all
indebtedness shall have been paid in full, no Debtor shall have any right of
subrogation or contribution, and each Debtor hereby waives any benefit of or
right to participate in any of the Collateral or Proceeds or any other security
now or hereafter held by Trade Bank.

15. OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Agreement
as Debtor hereby expressly agrees that recourse may be had against his or her
separate property for all his or her Indebtedness to Trade Bank secured by the
Collateral and Proceeds under this Agreement.

16. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Trade Bank at the address specified in any
other loan documents entered into between Debtor and Trade Bank and to Debtor at
the address of its chief executive office (or personal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.

17. GOVERNING LAW; SUCCESSORS, ASSIGNS. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, and shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
legal representatives, successors and assigns of the parties.

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

Debtor warrants that its chief executive office (or personal residence, if
applicable) is located at the following address:

225 Bush Street, 20th Floor

San Francisco, CA 94104

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 23,
2005.

 

“BORROWER”

DESIGN WITHIN REACH, INC.,

By:

 

/s/ Ken La Honta

Title:

 

CFO

 

Page 3 of 4



--------------------------------------------------------------------------------

SCHEDULE 1 TO SECURITY AGREEMENT    Please initial    /s/ KLH        

This Schedule 1 is attached to and made a part of that certain Security
Agreement: Equipment and Fixtures dated as of December 23, 2005, executed by
DESIGN WITHIN REACH, INC., a Delaware corporation (“Debtor”) for the benefit of
WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION (“Trade Bank”).

DESCRIPTION OF REAL PROPERTY:

None

 

Page 4 of 4



--------------------------------------------------------------------------------

WELLS FARGO HSBC TRADE BANK    REVOLVING CREDIT LOANS NOTE

 

$10,000,000

  

San Francisco, California

December 23, 2005

FOR VALUE RECEIVED, the undersigned DESIGN WITHIN REACH, INC., a Delaware
corporation (“Borrower”) promises to pay to the order of WELLS FARGO HSBC TRADE
BANK, NATIONAL ASSOCIATION (“Trade Bank”) at its office at 1 Front Street 21st
Floor, San Francisco, CA 94111 or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Ten Million Dollars ($10,000,000) or so
much thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement at a rate per annum
(computed on the basis of a 365-day year, actual days elapsed) equal to the
Prime Rate in effect from time to time. The “Prime Rate” is a base rate that
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) from time to time establishes
and which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto. Each change in the rate of
interest hereunder shall become effective on the date each Prime Rate change is
announced within Bank.

Borrower may from time to time during the term of this Note borrow, partially or
wholly repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions of this Note and of that certain Credit
Agreement between Borrower and Trade Bank dated as of December 23, 2005, as
amended from time to time (“Credit Agreement”); provided that the outstanding
principal balance of this Note shall at no time exceed the principal amount
stated above. The unpaid principal balance of this obligation at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for any Borrower, which balance may be
endorsed hereon from time to time by the holder.

Interest accrued on this Note shall be payable on the last day of each month,
commencing November 30, 2005. The outstanding principal balance of this Note
shall be due and payable in full on November 30, 2007. Each payment made on this
Note shall be credited first, to any interest then due and second, to the
outstanding principal balance hereof.

Advances hereunder, to the total amount of the principal sum stated above, may
be made by the holder at the oral or written request of Wayne Badovinus, Ken La
Honta, Kevin Wilkinson, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (b) any person, with respect to advances deposited to the credit of
any account of any Borrower with the holder, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of each
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by any Borrower.

Upon the occurrence of any Event of Default as defined in the Credit Agreement,
the holder of this Note, at the holder’s option, may declare all sums of
principal and interest outstanding hereunder to be immediately due and payable
without presentment, demand, protest or notice of dishonor, all of which are
expressly waived by each Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate. Each
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of the holder’s
in-house counsel), incurred by the holder in connection with the enforcement of
the holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, and including any of the foregoing incurred in connection with any
bankruptcy proceeding relating to any Borrower.

Should more than one person or entity sign this Note as a Borrower, the
obligations of each such Borrower shall be joint and several.

This Note shall be governed by and construed in accordance with the laws of the
State of California, except to the extent Trade Bank has greater rights or
remedies under Federal law, whether as a national bank or otherwise, in which
case such choice of California law shall not be deemed to deprive Trade Bank of
any such rights and remedies as may be available under Federal law.

 

“BORROWER”

DESIGN WITHIN REACH, INC.

By:

 

/s/ Ken La Honta

Title:

 

CFO

Borrower’s Address:

225 Bush Street, 20th Floor

San Francisco, CA 94104

 

Page 1 of 3



--------------------------------------------------------------------------------

ADDENDUM TO PROMISSORY NOTE

THIS ADDENDUM is attached to and made a part of that certain promissory note
executed by DESIGN WITHIN REACH, INC., a Delaware corporation (“Borrower”) and
payable to WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION, or order, dated as
of December 23, 2005, in the principal amount of Ten Million Dollars
($10,000,000) (the “Note”).

The following arbitration provision is hereby incorporated into the Note:

ARBITRATION:

1. Arbitration. The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related loan and security documents which are the
subject of this Note and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

2. Governing Rules. Any arbitration proceeding will (i) proceed in a location in
California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

3. No Waiver; Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (i) foreclose against real
or personal property collateral; (ii) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or
(iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

4. Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

5. Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

6. Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Note shall be determined by a separate arbitration
proceeding and such dispute shall not be consolidated with other disputes or
included in any class proceeding.

7. Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

8. Real Property Collateral; Judicial Reference. Notwithstanding anything herein
to the contrary, no dispute shall be submitted to arbitration if the dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless (i) the holder of the mortgage, lien or security
interest specifically elects in writing to proceed with the arbitration, or
(ii) all parties to the arbitration waive any rights or benefits that might
accrue to them by virtue of the single action rule statute of California,
thereby agreeing that all indebtedness and obligations of the parties, and all
mortgages, liens and security interests securing such

 

Page 2 of 3



--------------------------------------------------------------------------------

indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

9. Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Note may be amended or modified only in writing
signed by each party hereto. If any provision of this Note shall be held to be
prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Note. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.

IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Note.

 

“BORROWER”

DESIGN WITHIN REACH, INC.

By:

 

/s/ Ken La Honta

Title:

 

CFO

 

Page 3 of 3